Supreme Court, New York County, rendered April 24, 1975, unanimously reversed, on the law, and the sentence of five years’ probation imposed thereunder vacated. On the instant record it appears that defendant was sentenced as a youthful offender, upon his plea of guilty of robbery in the second degree, to a term of probation on September 8, 1969, with the duration thereof deferred for six months. Such duration was never fixed due to various intervening circumstances. However, since the maximum term of probation was completed before April 24, 1975, the court lacked jurisdiction to impose any further sentence in connection with defendant’s youthful offender adjudication. Concur—Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.